Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Groups I and B (Figures 6-11 and 15), and claims 1-3, 5, and 7-10 read on the elected species in the reply filed on 11/01/2021 is acknowledged.
Claims 4, 6, and 11-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Corll (3,554,366).  Corll discloses a device (10; Figs. 1-4) for storing and transporting a substance, the device comprising a base (11, 16, 18, 19) having a compartment (11) for containing the substance, a lid (13-15) closing the compartment of the base and the lid being coupled to the base (Fig. 4) so as to selectively open and close the compartment of the base to selectively permit access to the compartment within the base, at least one cavity (17, 22) defined by the lid, the base, or at least in part a combination thereof, the cavity defining at least a first opening (22) at an exterior of the device, and an unlocking mechanism (15) that immobilizes the lid relative to the base when the compartment of the base is closed by the lid (Fig. 2) and releases the lid to enable the lid to pivot relative to the base to open the compartment of the base (Fig. 3).  The unlocking mechanism being recessed within the cavity a recessed distance from the first opening of the cavity that is sufficient so as to be accessible with a finger of an adult (A) but inaccessible by a finger of a child (B).
As to claims 2 and 3, Corll further discloses the unlocking mechanism comprises at least one actuating member (15) and the at least one actuating member comprises at least one arm (13) and a button/spring actuator (15) attached thereto and the button protrudes into the cavity and is located within the cavity at the recessed distance from the first opening of the cavity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corll.  Corll discloses the device as above and further discloses the finger length discrimination between the adult and the child (column 3, line 30 to column 4, line 7) and other limitations of the claims except for the recessed distance from the first opening of the cavity is greater than 50 mm or 56 to 58 mm as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Corll so the device is constructed with the recessed distance from the first opening of the cavity is greater than 50 mm or 56 to 58 mm as claimed because the selection of the specific recessed distance would appear to have been an obvious matter of design choice based upon conventional design considerations, such as to form the device with the recessed distance according to the average finger sizes of the adults and the child.

Allowable Subject Matter
Claims 5, and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUAN K BUI/
Primary Examiner, Art Unit 3736